DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer U.S. Patent Number 8,065,926.
Regarding claims 1, 11, Meyer discloses a crankset based bicycle power measurement (see col. 1), with features of the claimed invention including a bicycle (see, for example, the abstract), comprising: a spider (see figure 2), including a torque input section and at least one torque output section; a crank assembly (see figure 6), coupled with the spider through the torque input section and applying an input torque to the spider; a chaining  (see col., 1, line 41), mounted to the spider through the at least one torque output section and receiving an output torque from the spider; a gauge (related to any elements 10 and 20) which is disposed and oriented generally along a tangential direction (see figure 3), or a quasi-tangential direction with respect to the torque input section and the at least one torque output section; and a circuitry (see col. 9, line 24), coupled to the gauge and receiving a signal from the gauge. 
Regarding claims 2-3, 12-13, the tangent direction can similarly be defined.
Regarding claims 8, 18, the gauge is attached on a flat surface of the spider, and a normal line of the flat surface forms an angle with a plane of the chaining and the angle ranges from 0 to 180 degrees (see figures 3 or 4).  
Regarding claims 9, 19, the flat surface of the spider is formed on a convex or concave of the spider and aligned with the tangential direction or the quasi-tangential direction.  
Regarding claims 10, 20, pure tensile or compressive stress occurs on where the gauge is disposed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

At least claims 1-5. 11-14, 16-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 12-15, 16-18, respectively, of copending Application No. 15/930,722 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims of the reference application covers all elements of the claimed invention, plus more. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-7 and 15, for the specifics of the arm portion in claims 6 and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.



/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, March 31, 2021